Case 4:19-cv-00507-ALM Document 219 Filed 11/04/20 Page 1 of 1 PageID #: 5240




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

Damonie Earl, et al., individually and on    §
behalf of all others similarly situated,     §      Civil Action No. 4:19-cv-00507
                Plaintiffs,                  §
v.                                           §
The Boeing Company, and                      §
Southwest Airlines Co.,                      §
                Defendants.                  §

                          Request for Termination of Electronic Notice

       In accordance with the Court’s September 30, 2020 order granting a motion to withdraw

(Dkt. 174) and per Local Rule CV-11(e), the undersigned respectfully requests termination of

electronic notice in order to stop receiving ECF notices in this case. Thank you.

Dated: November 4, 2020                          Respectfully submitted,

                                                 /s/ Davida P. Brook
                                                 Davida P. Brook
                                                 dbrook@susmangodfrey.com
                                                 SUSMAN GODFREY L.L.P.
                                                 1900 Avenue of the Stars, Suite 1400
                                                 Los Angeles, CA 90067
                                                 Telephone: (310) 789-3105
                                                 Facsimile: (310) 789-3150

                                                 FORMER Counsel for plaintiffs Damonie Earl
                                                 and Lakesha Goggins

                                      Certificate of Service

I certify that on November 4, 2020, a copy of this document properly was served on counsel of
record via electronic filing in accordance with the USDC, Eastern District of Texas Procedures:

                                                 /s/ Davida P. Brook
                                                     Davida P. Brook
